LATTIMORE, Judge.
This is an appeal from an order made in a habeas corpus hearing remanding the appellant.
There are no facts in this record. Upon a hearing before the Honorable B. W. Boyd, District Judge of Denton County, appellant was remanded to the custody of the sheriff of said county with directions that he be delivered to the agent for the State of Missouri. We have no means of knowing what facts were before the Honorable District Judge when he made said order. The application for the writ is merely a pleading, and does not prove itself. In the absence of some sufficient reason for holding to the contrary, it becomes the duty of this court to presume the regularity and legality of the actions of trial courts.
The judgment will be affirmed.

Affirmed.